           Case 1:20-cv-03886-VEC Document 16 Filed 10/02/20 Page 1 of 2
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED: 10/2/2020
 ------------------------------------------------------------ X
 GABRIEL LOOR, individually and on behalf of :
 others similarly situated,                                   :
                                                              :
                                              Plaintiff,      :     20-CV-3886 (VEC)
                                                              :
                            -against-                         :           ORDER
                                                              :
 ATLANTIC CONTRACTING OF YONKERS                              :
 INC. (D/B/A ATLANTIC CONTRACTING OF :
 YONKERS), GOTHAM DRYWALL INC. (D/B/A :
 GOTHAM DRYWALL), JOEL ACEVEDO, AND :
 JOHN FITZPATRICK,                                            :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 19, 2020, Plaintiff filed the Complaint in this case (Dkt. 1);

        WHEREAS on September 25, 2020, this Court ordered Plaintiff to show cause why this

case should not be dismissed for failure to serve (Dkt. 12);

        WHEREAS on September 25, 2020, Plaintiff’s counsel filed a declaration purporting to

explain Plaintiff’s failure to serve the individual Defendants and file affidavits of service for the

corporate Defendants (Dkt. 15); and

        WHEREAS the affidavits of service on Defendant Atlantic Contracting of Yonkers Inc.

(Dkt. 13) and Defendant Gotham DryWall Inc. (Dkt. 14) indicate that their time to respond to the

Complaint has long expired;

        IT IS HEREBY ORDERED THAT Plaintiff’s claims against Defendants Joel Acevedo

and John Fitzpatrick are DISMISSED without prejudice. Plaintiff’s counsel has failed to

demonstrate that Plaintiff exercised due diligence in attempting to serve the individual

Defendants within the 90 days afforded under Federal Rule of Civil Procedure 4(m), nor has
          Case 1:20-cv-03886-VEC Document 16 Filed 10/02/20 Page 2 of 2




Plaintiff’s counsel demonstrated good cause for the failure to serve. The process server’s

mistake in attempting service was evident on the face of the affidavit as returned to Plaintiff’s

counsel in May 2020, and Plaintiff’s counsel has failed to provide a satisfactory explanation for

counsel’s failure to detect this error at the time it occurred. Plaintiff’s failure to serve therefore

warrants dismissal of Defendants Acevedo and Fitzpatrick from this case.

        IT IS FURTHER ORDERED THAT Plaintiff must file a Proposed Order to Show Cause

for Default Judgment against Defendants Atlantic Contracting of Yonkers Inc. and Gotham

DryWall Inc., a Proposed Default Judgment, and Supporting Papers pursuant to this Court’s

Individual Practices in Civil Cases, Attachment A, not later than October 23, 2020. According

to the affidavits of service and Plaintiff’s counsel’s declaration, the corporate Defendants were

served on May 21, 2020; their time to answer the Complaint was thus June 11, 2020.



SO ORDERED.
                                                        _________________________________
Date: October 2, 2020                                         VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                                    2
